UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund June 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes136.0% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary22.6% Allbritton Communications, Sr. Unscd. Notes 8.00 5/15/18 1,855,000 b 1,947,750 AMC Networks, Gtd. Notes 7.75 7/15/21 1,215,000 b,c 1,345,612 Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 1,775,000 b 1,988,000 CCH II Capital, Gtd. Notes 13.50 11/30/16 1,750,286 b 1,955,945 Cequel Communications Holdings I, Sr. Unscd. Notes 8.63 11/15/17 3,600,000 b,c 3,897,000 Chrysler Group, Scd. Notes 8.25 6/15/21 1,725,000 b 1,781,062 CityCenter Holdings, Sr. Scd. Notes 7.63 1/15/16 750,000 b 795,000 Clear Channel Communications, Sr. Scd. Notes 9.00 3/1/21 835,000 b 730,625 Cumulus Media Holdings, Gtd. Notes 7.75 5/1/19 1,765,000 b 1,672,337 Entravision Communications, Sr. Scd. Notes 8.75 8/1/17 616,000 b 656,040 Ferrellgas, Sr. Unscd. Notes 9.13 10/1/17 1,135,000 b 1,191,750 Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 1,450,000 b 1,542,437 Gray Television, Scd. Notes 10.50 6/29/15 4,065,000 b 4,247,925 Hillman Group, Gtd. Notes 10.88 6/1/18 2,050,000 b 2,178,125 J Crew Group, Gtd. Notes 8.13 3/1/19 1,840,000 b 1,909,000 Lear, Gtd. Notes 8.13 3/15/20 690,000 b 776,250 Libbey Glass, Gtd. Notes 6.88 5/15/20 1,135,000 b,c 1,171,888 McJunkin Red Man, Sr. Scd. Notes 9.50 12/15/16 2,375,000 b 2,576,875 Neiman Marcus Group, Gtd. Notes 10.38 10/15/15 3,680,000 b 3,827,237 Nexstar/Mission Broadcasting, Scd. Notes 8.88 4/15/17 220,000 b 233,475 Ono Finance II, Gtd. Notes 10.88 7/15/19 370,000 b,c 288,600 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 2,025,000 b 2,085,750 Rite Aid, Gtd. Notes 9.50 6/15/17 2,920,000 b 3,000,300 Rite Aid, Scd. Notes 10.38 7/15/16 1,935,000 b 2,057,147 Salem Communications, Scd. Notes 9.63 12/15/16 4,818,000 b 5,341,958 Sinclair Television Group, Scd. Notes 9.25 11/1/17 1,945,000 b,c 2,158,950 Tomkins, Scd. Notes 9.00 10/1/18 3,433,000 b,d 3,836,378 UCI International, Gtd. Notes 8.63 2/15/19 3,035,000 b 3,069,144 UnityMedia Hessen, Sr. Scd. Notes 7.50 3/15/19 2,620,000 b,c 2,790,300 Unitymedia, Sr. Notes EUR 9.63 12/1/19 1,310,000 1,811,155 Consumer Staples2.8% Constellation Brands, Gtd. Notes 6.00 5/1/22 570,000 b 614,175 Del Monte Foods, Gtd. Notes 7.63 2/15/19 1,895,000 b 1,921,056 JBS USA, Sr. Unscd. Notes 8.25 2/1/20 500,000 b,c 487,500 Michael Foods Group, Gtd. Notes 9.75 7/15/18 2,898,000 b 3,195,045 Post Holdings, Gtd. Notes 7.38 2/15/22 1,530,000 b,c 1,617,975 Energy6.8% American Petroleum Tankers Parent, Sr. Scd. Notes 10.25 5/1/15 2,159,000 b 2,261,552 Antero Resources Finance, Gtd. Notes 9.38 12/1/17 3,505,000 b 3,890,550 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 280,000 b 278,600 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 3,185,000 b 3,447,762 Everest Acquisition, Sr. Unscd. Notes 9.38 5/1/20 1,200,000 c 1,245,000 Halcon Resources, Gtd. Notes 9.75 7/15/20 870,000 c 858,220 Kodiak Oil & Gas, Gtd. Notes 8.13 12/1/19 1,765,000 b,c 1,820,156 Northern Oil and Gas, Gtd. Notes 8.00 6/1/20 1,955,000 b,c 1,955,000 Oasis Petroleum, Gtd. Notes 6.88 1/15/23 800,000 805,000 Trinidad Drilling, Sr. Unscd. Notes 7.88 1/15/19 2,060,000 b,c 2,199,050 Entertainment & Gaming11.4% AMC Entertaiment, Gtd. Notes 9.75 12/1/20 3,715,000 b 4,030,775 Ameristar Casinos, Gtd. Notes 7.50 4/15/21 1,680,000 b 1,806,000 Boyd Gaming, Gtd. Notes 9.00 7/1/20 700,000 c 705,250 Caesars Entertainment Operating, Sr. Scd. Notes 10.00 12/15/18 3,455,000 b 2,379,631 Caesars Entertainment Operating, Sr. Scd. Notes 11.25 6/1/17 1,850,000 b 2,028,062 Cirsa Funding Luxembourg, Gtd. Notes EUR 8.75 5/15/18 1,115,000 1,157,049 Codere Finance Luxembourg, Sr. Scd. Notes 9.25 2/15/19 630,000 b,c 447,300 MGM Resorts International, Gtd. Notes 10.00 11/1/16 2,845,000 b 3,165,063 MGM Resorts International, Gtd. Notes 11.38 3/1/18 3,455,000 b 4,085,537 Odeon & UCI Finco, Sr. Scd. Notes GBP 9.00 8/1/18 950,000 1,446,923 Palace Entertainment Holdings, Sr. Scd. Notes 8.88 4/15/17 1,410,000 b,c 1,480,500 Peninsula Gaming, Gtd. Notes 10.75 8/15/17 2,750,000 b 3,148,750 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 2,580,000 b 2,870,250 Pinnacle Entertainment, Gtd. Notes 8.75 5/15/20 1,095,000 b 1,204,500 Regal Entertainment Group, Gtd. Notes 9.13 8/15/18 1,350,000 b 1,491,750 Scientific Games International, Gtd. Notes 9.25 6/15/19 250,000 b 275,000 Financial17.2% Ally Financial, Gtd. Notes 7.50 9/15/20 1,410,000 b 1,589,775 Ally Financial, Gtd. Notes 8.00 11/1/31 1,840,000 b 2,166,600 Boparan Finance, Gtd. Notes EUR 9.75 4/30/18 1,530,000 2,042,711 CIT Group, Sr. Unscd. Notes 5.25 3/15/18 1,235,000 b 1,276,681 Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 1,625,000 b 1,990,898 Host Hotels & Resorts, Gtd. Notes 9.00 5/15/17 1,775,000 b 1,974,687 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 5,073,000 b,c 5,193,484 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 5,345,000 b 5,705,788 Interactive Data, Gtd. Notes 10.25 8/1/18 1,580,000 b 1,757,750 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 3,195,000 b 3,666,815 International Lease Finance, Sr. Unscd. Notes 8.63 9/15/15 1,155,000 b,d 1,280,606 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 1,675,000 b 1,896,938 Lloyds TSB Bank, Sub. Notes GBP 10.75 12/16/21 1,800,000 d 2,974,112 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 655,000 b,c 713,950 Offshore Group Investments, Sr. Scd. Notes 11.50 8/1/15 3,920,000 b 4,272,800 ROC Finance, Scd. Notes 12.13 9/1/18 1,550,000 b,c 1,751,500 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,915,000 d 2,005,302 SLM, Sr. Unscd. Notes 8.00 3/25/20 940,000 b 1,034,000 SLM, Sr. Unscd. Notes 8.45 6/15/18 2,675,000 b 3,009,375 USI Holdings, Sr. Sub. Notes 9.75 5/15/15 1,555,000 b,c 1,568,606 Health Care8.5% Accellent, Gtd. Notes 10.00 11/1/17 1,475,000 b 1,246,375 American Renal Associates Holdings, Sr. Unscd. Notes 9.75 3/1/16 1,068,096 b 1,140,192 American Renal Holdings, Sr. Scd. Notes 8.38 5/15/18 985,000 b 1,046,562 Amerigroup, Sr. Unscd. Notes 7.50 11/15/19 695,000 b 750,600 Biomet, Gtd. Notes 11.63 10/15/17 7,424,000 b 8,045,760 CHS/Community Health Systems, Gtd. Notes 8.88 7/15/15 880,000 b 904,200 HCA Holdings, Sr. Unscd. Notes 7.75 5/15/21 5,250,000 b 5,656,875 Iasis Healthcare, Gtd. Notes 8.38 5/15/19 1,055,000 b 1,049,725 Physio-Control International, Sr. Scd. Notes 9.88 1/15/19 1,285,000 b,c 1,374,950 STHI Holding, Sr. Scd. Notes 8.00 3/15/18 840,000 b,c 892,500 Tenet Healthcare, Sr. Scd. Notes 8.88 7/1/19 195,000 b 219,863 Tenet Heathcare, Sr. Scd. Notes 10.00 5/1/18 398,000 b 457,700 United Surgical Partners International, Sr. Unscd. Notes 9.00 4/1/20 670,000 b,c 713,550 Industrial21.1% Aramark Holdings, Sr. Unscd. Notes 8.63 5/1/16 2,055,000 b,c 2,108,964 Ashtead Capital, Scd. Notes 9.00 8/15/16 600,000 b,c 624,750 Brickman Group Holdings, Sr. Notes 9.13 11/1/18 2,695,000 b,c 2,641,100 Casella Waste Systems, Gtd. Notes 7.75 2/15/19 3,235,000 b 3,202,650 Cenveo, Scd. Notes 8.88 2/1/18 1,330,000 b 1,197,000 Ceridian, Sr. Scd. Notes 8.88 7/15/19 700,000 c 725,375 Ceridian, Gtd. Notes 11.25 11/15/15 507,000 b,d 489,255 Ceridian, Gtd. Notes 12.25 11/15/15 1,488,150 b 1,450,946 Dyncorp International, Gtd. Notes 10.38 7/1/17 1,170,000 b 1,006,200 Emergency Medical Services, Gtd. Notes 8.13 6/1/19 1,505,000 b 1,578,369 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 2,000,000 b,c 2,135,000 Good Sam Enterprises, Sr. Scd. Notes 11.50 12/1/16 1,790,000 b 1,872,787 Kratos Defense & Security Solutions, Sr. Scd. Notes 10.00 6/1/17 2,380,000 b 2,576,350 Manitowoc, Gtd. Notes 8.50 11/1/20 3,100,000 b 3,363,500 Marquette Transportation Finance, Scd. Notes 10.88 1/15/17 2,940,000 b 3,109,050 Mobile Mini, Gtd. Notes 7.88 12/1/20 2,460,000 b 2,613,750 Navios Maritime Acquisition, Sr. Scd. Notes 8.63 11/1/17 1,185,000 b 1,107,975 Navios Maritime Holdings, Gtd. Notes 8.13 2/15/19 1,500,000 b 1,290,000 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 910,000 b 921,375 Navios South American Logistics, Gtd. Notes 9.25 4/15/19 1,180,000 b 1,091,500 Obrascon Huarte Lain, Sr. Unscd. Notes EUR 8.75 3/15/18 735,000 897,589 Ply Gem Industries, Sr. Scd. Notes 8.25 2/15/18 795,000 b 783,075 RBS Global/Rexnord, Gtd. Notes 8.50 5/1/18 2,395,000 b 2,610,550 Reliance Intermediate Holdings, Sr. Scd. Notes 9.50 12/15/19 2,515,000 b,c 2,779,075 Roofing Supply Group, Gtd. Notes 10.00 6/1/20 345,000 b,c 362,250 ServiceMaster, Gtd. Notes 8.00 2/15/20 255,000 b 278,906 Shea Homes Funding, Sr. Scd. Notes 8.63 5/15/19 3,200,000 b 3,456,000 Standard Pacific, Gtd. Notes 8.38 5/15/18 2,025,000 b 2,222,438 Taylor Morrison Communities, Gtd. Notes 7.75 4/15/20 1,695,000 b,c 1,775,513 TransUnion Holding, Sr. Unscd. Notes 9.63 6/15/18 1,015,000 b,c 1,101,275 Ultrapetrol Bahamas, First Mortgage Notes 9.00 11/24/14 1,966,000 b 1,671,100 UR Merger Sub, Gtd. Notes 8.38 9/15/20 1,125,000 b 1,189,688 UR Merger Sub, Gtd. Notes 9.25 12/15/19 1,675,000 b 1,867,625 UR Merger Sub, Gtd. Notes 7.38 5/15/20 615,000 b,c 644,213 Welltec, Sr. Scd. Notes 8.00 2/1/19 1,990,000 b,c 1,920,350 Information Technology5.2% Alion Science and Technology, Sr. Scd. Notes 12.00 11/1/14 6,351 b 5,986 CDW Finance, Gtd. Notes 8.50 4/1/19 3,748,000 b 4,010,360 Epicor Software, Gtd. Notes 8.63 5/1/19 2,565,000 b 2,629,125 First Data, Scd. Notes 8.25 1/15/21 1,636,000 b,c 1,644,180 First Data, Gtd. Notes 9.88 9/24/15 115,000 b 116,437 First Data, Gtd. Notes 10.55 9/24/15 245,000 b 251,737 Lawson Software, Unscd. Notes 9.38 4/1/19 550,000 b,c 589,875 Sophia, Gtd. Notes 9.75 1/15/19 1,240,000 b,c 1,323,700 Sungard Data Systems, Gtd. Notes 7.38 11/15/18 5,000 b 5,388 Wireco WorldGroup, Gtd. Notes 9.50 5/15/17 3,675,000 b 3,730,125 Zayo Escrow, Sr. Scd. Notes 8.13 1/1/20 200,000 c 210,000 Materials20.3% AEP Industries, Sr. Unscd. Notes 8.25 4/15/19 2,125,000 b 2,220,625 American Rock Salt, Scd. Notes 8.25 5/1/18 935,000 b,c 813,450 ARD Finance, Sr. Scd. Notes 11.13 6/1/18 1,817,701 b,c 1,699,550 Ardagh Packaging Finance, Gtd. Notes 9.13 10/15/20 2,000,000 c 2,130,000 Ardagh Packaging Finance, Sr. Scd. Notes EUR 9.25 10/15/20 1,625,000 2,079,576 Beverage Packaging Holdings Luxembourg II, Gtd. Notes EUR 8.00 12/15/16 325,000 390,724 BWAY Holding, Gtd. Notes 10.00 6/15/18 1,080,000 b 1,193,400 BWAY Parent, Sr. Unscd. Notes 10.13 11/1/15 2,396,836 b 2,444,773 Cons CNT, Gtd. Notes 10.13 7/15/20 1,260,000 c 1,304,100 Dynacast International, Scd. Notes 9.25 7/15/19 2,375,000 b,c 2,475,937 FMG Resources August 2006, Gtd. Notes 8.25 11/1/19 3,415,000 b,c 3,636,975 Global Brass and Copper, Sr. Scd. Notes 9.50 6/1/19 650,000 b,c 654,875 Hexion U.S. Finance/Nova Scotia, Scd. Notes 9.00 11/15/20 1,860,000 b 1,613,550 Huntsman International, Gtd. Notes 8.63 3/15/20 2,030,000 b 2,288,825 Huntsman International, Gtd. Notes 8.63 3/15/21 1,515,000 b 1,715,737 Ineos Finance, Sr. Scd. Notes 7.50 5/1/20 305,000 b,c 308,813 Ineos Finance, Sr. Scd. Bonds 8.38 2/15/19 1,225,000 b,c 1,270,938 Ineos Finance, Sr. Scd. Notes 9.00 5/15/15 1,100,000 b,c 1,166,000 Ineos Group Holdings, Scd. Notes 8.50 2/15/16 1,400,000 b,c 1,291,500 JMC Steel Group, Sr. Notes 8.25 3/15/18 2,660,000 b,c 2,653,350 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 1,150,000 1,287,965 Mead Products / ACCO Brands, Gtd. Notes 6.75 4/30/20 420,000 c 445,200 Murray Energy, Scd. Notes 10.25 10/15/15 1,005,000 b,c 886,913 OXEA Finance, Sr. Scd. Notes 9.50 7/15/17 1,576,000 b,c 1,682,380 Packaging Dynamics, Sr. Scd. Notes 8.75 2/1/16 740,000 b,c 780,700 Plastipak Holdings, Sr. Notes 10.63 8/15/19 814,000 b,c 926,943 Reynolds Group, Sr. Scd. Notes EUR 7.75 10/15/16 115,000 d 152,082 Reynolds Group, Gtd. Notes 8.50 5/15/18 4,155,000 b,c,d 4,092,675 Reynolds Group, Gtd. Notes 9.88 8/15/19 245,000 b,c 254,494 Reynolds Group, Gtd. Notes 9.88 8/15/19 1,985,000 b,c 2,061,919 Sappi Papier Holding, Sr. Scd. Notes 7.75 7/15/17 360,000 c 365,850 Sappi Papier Holding, Sr. Scd. Notes 8.38 6/15/19 310,000 c 311,550 Schaeffler Finance, Sr. Scd. Notes 7.75 2/15/17 390,000 b,c 408,525 Schaeffler Finance, Sr. Scd. Notes 8.50 2/15/19 730,000 b,c 782,925 Sealed Air, Gtd. Notes 8.13 9/15/19 1,270,000 b,c 1,422,400 Sealed Air, Gtd. Notes 8.38 9/15/21 1,030,000 b,c 1,169,050 Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 5,700,000 b 5,735,625 Suncoke Energy, Gtd. Notes 7.63 8/1/19 470,000 b 461,775 Telecommunications14.9% Cincinnati Bell, Gtd. Notes 8.38 10/15/20 2,175,000 b 2,223,937 CommScope, Gtd. Notes 8.25 1/15/19 2,755,000 b,c 2,927,187 CPI International, Gtd. Notes 8.00 2/15/18 1,355,000 b 1,227,969 Digicel, Sr. Unscd. Notes 8.25 9/1/17 1,215,000 c 1,248,412 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 3,014,000 c 3,059,210 Digicel Group, Sr. Unscd. Notes 10.50 4/15/18 3,231,000 c 3,408,705 Digicel, Sr. Unscd. Notes 12.00 4/1/14 780,000 c 869,700 Eileme 2, Gtd. Notes 11.63 1/31/20 2,900,000 b,c 3,001,500 Goodman Networks, Sr. Scd. Notes 12.13 7/1/18 1,060,000 b,c 1,094,450 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 2,010,000 b 2,195,925 Intelsat Luxembourg, Gtd. Notes 11.25 2/4/17 3,054,000 b 3,157,073 Level 3 Financing, Gtd. Notes 8.63 7/15/20 2,430,000 b 2,563,650 NII Capital, Gtd. Notes 7.63 4/1/21 355,000 b 306,188 Sable International Finance, Sr. Scd. Notes 8.75 2/1/20 1,470,000 b,c 1,580,250 Sprint Nextel, Gtd. Notes 9.00 11/15/18 930,000 b,c 1,041,600 Sprint Nextel, Sr. Unscd. Notes 11.50 11/15/21 4,655,000 b,c 5,201,963 Virgin Media Finance, Gtd. Notes, Ser. 1 9.50 8/15/16 1,775,000 b 1,988,000 West, Gtd. Notes 7.88 1/15/19 1,400,000 b 1,470,000 West, Gtd. Notes 8.63 10/1/18 2,700,000 b 2,875,500 Utilities5.2% AES, Sr. Unscd. Notes 9.75 4/15/16 3,195,000 b 3,802,050 Calpine, Sr. Scd. Notes 7.50 2/15/21 1,435,000 b,c 1,556,975 Calpine, Sr. Scd. Notes 7.88 1/15/23 2,330,000 b,c 2,551,350 GenOn Energy, Sr. Unscd. Notes 9.50 10/15/18 3,064,000 b 3,044,850 North American Energy Alliance, Scd. Notes 10.88 6/1/16 1,310,000 b 1,444,275 NRG Energy, Gtd. Notes 7.63 5/15/19 2,015,000 b 2,050,263 Total Bonds and Notes (cost $367,714,387) Preferred Stocks.9% Shares Value ($) Financial GMAC Capital Trust I, Ser. 2, Cum., $2.41 (cost $2,492,932) 98,738 d Other Investment4.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,259,381) 11,259,381 e Total Investments (cost $381,466,700) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR Euro GBP British Pound b Collateral for Revolving Credit and Security Agreement. c Securities exempt from registration pursuant to Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2012, these securities were valued at $119,800,775 or 43.1% of net assets. d Variable rate securityinterest rate subject to periodic change. e Investment in affiliated money market mutual fund. At June 30, 2012, net unrealized appreciation on investments was $10,376,663 of which $15,581,540 related to appreciated investment securities and $5,204,877 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 136.0 Money Market Investment 4.0 Preferred Stocks .9 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2012 (Unaudited) Number Foreign Forward Currency of Currency Unrealized Exchange Contracts Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: British Pound, Expiring 7/27/2012 a 1 2,930,000 4,611,908 4,588,540 23,368 Euro, Expiring: 7/27/2012 b 1 1,940,000 2,466,186 2,455,622 10,564 7/27/2012 c 1 5,580,000 7,090,506 7,063,077 27,429 7/27/2012 d 1 70,000 88,951 88,605 346 Counterparties: a Goldman Sachs b Commonwealth Bank of Australia c Credit Suisse First Boston d UBS The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 378,209,333 - Equity Securities - Domestic+ - 2,374,649 - Mutual Funds 11,259,381 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 61,707 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. For the period ended June 30, 2012, there were no transfers of securities or forward contracts between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2012 By: /s/ James Windels James Windels Treasurer Date: August 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
